Citation Nr: 1041795	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  96-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with spondylosis and lumbar stenosis, from 
April 20, 1994 to October 29, 2004.

2.  Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with spondylosis and lumbar stenosis, from 
October 30, 2004 to the present.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied an increased rating in excess of 10 percent 
for a low back disability.  In September 1995, the Veteran 
submitted a notice of disagreement (NOD) and subsequently 
perfected his appeal in January 1996.

While the Veteran did request a Travel Board hearing on his 
January 1996 VA Form 9, in a subsequent communication received in 
April 2004, he withdrew his request for a Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In September 2006, the Appeals Management Center (AMC) increased 
the Veteran's disability rating for lumbosacral strain with 
spondylosis and lumbar stenosis to 40 percent, effective 
October 30, 2004.  Because the AMC did not assign the maximum 
disability rating possible, the appeal for a higher evaluation 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed an NOD as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  The Board will address whether the 
Veteran was entitled to a disability rating higher than 
20 percent prior to October 30, 2004 and whether he is entitled 
to a disability rating higher than 40 percent from October 30, 
2004 to the present.  Therefore, the issues on appeal have been 
rephrased as shown above.  The Veteran is not prejudiced by such 
recharacterization of the issues.

In January 2001, August 2003, and January 2009 the Board remanded 
the Veteran's case to the RO/AMC for further evidentiary 
development.  The most recent remand, dated in January 2009, 
directed the RO/AMC to further develop the Veteran's low back 
claim by obtaining any outstanding VA or private treatment 
records and providing the Veteran with a new VA examination.  The 
Board is obligated by law to ensure that the AMC complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a 
letter in March 2009, requesting that he identify and provide a 
consent to release information for any treatment providers and/or 
outstanding treatment records.  The Veteran did not respond to 
this letter with any additional information regarding treatment 
records or treatment providers.  Further, in September 2009, the 
Veteran was afforded a VA examination to evaluate his low back 
disability.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.

As the Veteran is challenging the disability rating assigned for 
his low back disability, and the record raises assertions that he 
is unemployable because of this service-connected disability, the 
determination as to whether he is entitled to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) is part and parcel of the 
determination of the increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded to 
the RO for further development, as discussed more fully below.

The Veteran also perfected appeals for the issues of entitlement 
to service connection for a cervical spine disability and 
allergic rhinitis.  In an April 2010 rating decision, the AMC 
granted the Veteran's claims of entitlement to service connection 
for cervical spondylosis and degenerative disc disease and 
allergic rhinitis.  These grants of service connection are 
considered full grants of the benefits on appeal.  As such, the 
claims of entitlement to service connection for cervical spine 
disability and allergic rhinitis are no longer before the Board.  
See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Further, any 
failures to comply with remand directives with regard to these 
claims are similarly not before the Board.

The issue of entitlement to service connection for constipation, 
secondary to a service-connected low back disability, has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See Veteran statement, 
February 2007.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDINGS OF FACT

1.  From April 20, 1994 to July 26, 2002, the Veteran's service-
connected lumbosacral strain with spondylosis and lumbar stenosis 
was manifested by forward flexion of 0 to 20 degrees, left 
lateral rotation of 0 to 30 degrees, right lateral rotation of 0 
to 30 degrees, left lateral flexion of 0 to 45 degrees, and right 
lateral flexion of 0 to 45 degrees, with no evidence of ankylosis 
or incapacitating episodes.

2.  From July 27, 2002 to October 29, 2004, the Veteran's 
service-connected lumbosacral strain with spondylosis and lumbar 
stenosis was manifested by forward flexion of no more than 0 to 
45 degrees, extension of no more than 25 degrees, left lateral 
rotation of 0 to 30 degrees, right lateral rotation of no more 
than 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, 
and right lateral flexion of not more than 0 to 30 degrees, with 
no evidence of ankylosis or incapacitating episodes.

3.  From October 30, 2004 to the present, the Veteran's service-
connected lumbosacral strain with spondylosis and lumbar stenosis 
is manifested by forward flexion of no more than 0 to 20 degrees, 
extension of no more than 30 degrees, left lateral rotation of 0 
to 25 degrees, right lateral rotation of no more than 0 to 30 
degrees, left lateral flexion of 0 to 30 degrees, and right 
lateral flexion of not more than 0 to 30 degrees, with no 
evidence of ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  From April 20, 1994 to July 26, 2002, the criteria for a 
disability rating of 40 percent, but no higher, for lumbosacral 
strain with spondylosis and lumbar stenosis have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292 and 5295 (2002).

2.  From July 27, 2002 to October 29, 2004, the criteria for a 
disability rating in excess of 20 percent for lumbosacral strain 
with spondylosis and lumbar stenosis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  From October 30, 2004 to the present, the criteria for a 
disability rating in excess of 40 percent for lumbosacral strain 
with spondylosis and lumbar stenosis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
Board's adjudication of the Veteran's claim, letters dated in 
February 2001, April 2004, and March 2009 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, an October 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records, and 
VA treatment records are in the file.  Private treatment records 
have been obtained to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his low 
back most recently in September 2009.  The examiner reviewed the 
Veteran's claims file and provided a thorough physical 
examination.  Thus, the Board finds that the September 2009 
examination is adequate for determining the disability rating for 
the Veteran's service-connected lumbosacral strain with 
spondylosis and lumbar stenosis.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected low back disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected low back disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5295, 
effective April 20, 1994, and 40 percent disabling under 
Diagnostic Code 5237, effective October 30, 2004.  He seeks 
higher ratings.

During the pendency of this appeal, VA twice amended the rating 
schedule for evaluating disabilities of the spine under 38 C.F.R. 
§ 4.71a.  The first amendment, which pertained to the evaluation 
of intervertebral disc syndrome under Diagnostic Code 5293, 
became effective on September 23, 2002.  See 67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002).  The most recent revisions, codified in 
Diagnostic Codes 5235 through 5243, became effective on September 
26, 2003.  See 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  
The new criteria include a revision of 38 C.F.R. § 4.71a, to 
include Plate V, Range of Motion of Cervical and Thoracolumbar 
Spine.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent that it conflicts with the precedents of the United 
States Supreme Court and the Federal Circuit.  According to 
General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent 
with the Supreme Court and Federal Circuit precedent insofar as 
it provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  

However, neither of the above cases nor the General Counsel 
Opinion prohibits the application of a prior regulation to the 
period on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

Under the old regulations, applicable prior to September 26, 
2003, Diagnostic Code 5295 assigned a 20 percent evaluation for 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  A 40 percent 
evaluation was assigned for severe lumbosacral strain with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Diagnostic Code 5292 assigned a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  A maximum 40 percent 
evaluation was assigned for severe limitation of motion of the 
lumbar spine.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  See 38 C.F.R. 
§ 4.6 (2010).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Diagnostic Code 5293 pertains to intervertebral disc syndrome and 
assigns a 20 percent evaluation for moderate symptoms with 
recurring attacks; a 40 percent evaluation for severe, recurring 
attacks with intermittent relief; and a 60 percent evaluation for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the revised criteria evaluate 
intervertebral disc syndrome (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months a 60 percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, a 
40 percent rating is assigned.  With incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 10 
percent rating is assigned.

Note (1) provides that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2) provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) provides that if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective as of September 23, 2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (renumbered as Diagnostic Code 
5243).  Diagnostic codes for all diseases and injuries to the 
spine were renumbered.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is assigned for 
forward flexion of the cervical spine at 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation is warranted for unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2010).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2010); see also Plate V.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  Id.  
The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  Id.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

As mentioned above, the Board is required to consider the 
Veteran's claim in light of the former and revised schedular 
criteria.

In excess of 20 percent from April 20, 1994 to October 29, 2004

During the period of April 20, 1994 to October 30, 2004, the 
Veteran underwent VA examinations in January 1996, July 2002, and 
January 2003.

At the time of the January 1996 VA examination, the Veteran 
reported experiencing low back pain that radiated to his legs and 
was limiting after 15 to 20 minutes of walking.  He indicated 
that he treated his low back with anti-inflammatories and low 
dose narcotics and that he experienced no bowel or bladder 
difficulties.  The examiner observed normal lumbar lordosis with 
some mild paraspinal tenderness on the left side at the level of 
the thoracolumbar spine with no midline tenderness.  He recorded 
range of motion measurements of 20 degrees of flexion, 45 degrees 
of rotation, and 30 degrees of lateral flexion, with pain on 
flexion and mild pain on lateral flexion.  X-rays of the 
lumbosacral spine were normal.  The examiner also noted that a 
March 1994 MRI report showed significant congenital stenosis with 
spondylolysis with the greatest stenosis, deemed moderate to 
severe, at the L3/4 level.  He diagnosed the Veteran with 
congenital stenosis of the entire spine, with asymptomatic 
congenital spondylosis of the lumbar spine.

The Veteran was again examined in July 2002.  At that time, the 
examiner noted tenderness in the left paraspinal muscles with 
minimal tenderness in the right paraspinal or midline on 
palpation.  He recorded range of motion measurements of 
45 degrees of flexion, 25 degrees of extension, 25 degrees of 
side-to-side bending on the right with 30 degrees on the left, 
and 25 degrees of rotation to the right with 30 degrees to the 
left.  The examiner diagnosed the Veteran with chronic low back 
strain.

The Veteran was also examined in January 2003.  At that time, the 
Veteran reported periodic low back pain, rarely with radiation 
into the legs.  He reported no numbness, tingling, or weakness in 
his lower extremities and no bowel or bladder dysfunction.  The 
examiner recorded range of motion measurements of 35 degrees of 
forward flexion, 20 degrees of extension, 30 degrees of axial 
rotation bilaterally, and 30 degrees of lateral bend bilaterally.  
The Veteran complained of significantly more pain with extension 
than with flexion.  The examiner reviewed MRI reports and found 
them consistent with mild lumbar spondylosis.

In addition to the VA examinations, the medical evidence of 
record includes VA and private treatment records that are 
consistent with the examination findings.  Notably, the treatment 
records prior to October 30, 2004 include three VA MRIs of the 
lumbar spine.  A March 1997 MRI showed mild spondylosis and disc 
bulges in the lumbar spine with no evidence of disc herniation, 
significant spinal stenosis, or neural foraminal narrowing.  An 
October 1998 MRI showed degenerative changes of the lumbar spine 
with a tiny central protrusion at L4/5 with no evidence of 
central stenosis or neuroforaminal narrowing.  Finally, an 
August 2002 MRI showed very mild lumbar spondylosis with no 
significant neural foraminal or canal narrowing.  The VA 
treatment records also include an April 2000 record relating to 
electromyography (EMG) testing.  The record noted the Veteran's 
complaints of chronic low back pain with a burning sensation in 
the bilateral lower extremities.  The treating physician 
concluded that the Veteran's examination was essentially normal 
and that there was no evidence of peripheral neuropathy or 
radiculopathy.

In considering an increased rating for the period from April 20, 
1994 to October 29, 2004, the Board initially acknowledges that 
the rating criteria for the spine were amended effective 
September 23, 2002 and September 26, 2003.  As such, the 
Veteran's claim for an increased rating will be considered under 
all three versions of the regulation from September 26, 2003 to 
October 29, 2004, under the original and first revised regulation 
from September 23, 2002 to September 25, 2003, and under the only 
the original regulation from April 20, 1994 to September 22, 
2002.

After reviewing the medical evidence of record, the Board has 
concluded that an increased rating of 40 percent is warranted 
from April 20, 1994 to July 26, 2002 and that the currently 
assigned 20 percent is appropriate from July 27, 2002 to 
October 29, 2004.

Under the most recent regulation and General Rating Formula for 
Diseases and Injuries of the Spine, applicable from September 26, 
2003 onward, the Veteran's low back disability does not warrant a 
rating in excess of 20 percent.  The competent medical evidence 
of record shows that the Veteran had forward flexion of the 
lumbar spine to 35 degrees.  See VA examination, January 2003.  
This equates with the rating criteria for a 20 percent 
evaluation.  In order to receive a rating in excess of 
20 percent, the Veteran's forward flexion of the lumbar spine 
would have to be limited to 30 degrees or less or he would have 
to exhibit ankylosis.  There is no indication in the medical 
evidence of record that his forward flexion was this severely 
limited or that he experienced ankylosis during this time period.

Under the old regulation, applicable throughout the appeal 
period, the Veteran's low back disability does not warrant a 
rating in excess of 20 percent under either Diagnostic Code 5292 
for limitation of motion of the lumbar spine or Diagnostic Code 
5295 for lumbosacral strain from July 27, 2002 to October 29, 
2004.  There is no medical evidence that the Veteran's 
lumbosacral strain symptomatology or limited motion of the lumbar 
spine is so severe as to warrant an increased rating of 
40 percent.  His forward flexion was limited to 35 degrees and 
45 degrees, when tested, with normal or near normal extension, 
lateral flexion, and lateral bending.  There is no listing of the 
whole spine to the opposite side, marked limitation of forward 
bending in standing position, loss of lateral motion, or 
narrowing or irregularity of joint space to warrant an increased 
rating of 40 percent under Diagnostic Code 5295.  Notably, an 
August 2002 MRI showed no significant neural foraminal or canal 
narrowing.  Further, the Veteran's limitation of motion at this 
time was not more than moderate; in order to receive an increased 
rating of 40 percent under Diagnostic Code 5292, there must be 
severe limitation of motion.

However, from April 20, 1994 to July 26, 2002, the Board finds 
that an increased rating of 40 percent is warranted under 
Diagnostic Code 5292.  During this time period, the Veteran's 
forward flexion of the lumbar spine was limited to 20 degrees.  
This level of limitation equates with the severe rating for 
limitation of motion of the lumbar spine.  As such, an increased 
rating of 40 percent is appropriate.  This is the highest 
schedular rating possible under either Diagnostic Code 5292 or 
Diagnostic Code 5295.

There is no indication that the Veteran experiences additional 
functional loss or limitation of motion due to factors such as 
pain, weakness, fatigability, or incoordination, or with 
repetitive use to warrant a higher rating under DeLuca throughout 
this time period.  Although the Veteran has reported pain with 
motion, neither the July 2002 nor January 2003 examiner noted 
that this resulted in any additional limitation of motion on 
examination.  Further, prior to the July 2002 examination, the 
Veteran is at the highest possible schedular rating for 
limitation of motion.  Thus, an increased rating for limitation 
of motion of the lumbar spine is not warranted under 38 C.F.R. 
§ 4.40 or 4.45.  See DeLuca, supra.

As the medical evidence of record for this time period does not 
reflect that the Veteran experiences symptoms of intervertebral 
disc syndrome that are severe enough to be considered more than 
slight in nature, an increased rating cannot be assigned under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

With regard to applying the revised criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, as 
noted above, there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes during this time period.  As such, an increased rating 
cannot be awarded.

There is also no medical evidence of record to support a separate 
rating for associated neurologic abnormalities under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).  Significantly, April 2000 EMG testing 
showed no neuropathy or radiculopathy.  Further, the Veteran has 
denied any bowel or bladder impairment.

The Board has reviewed the remaining diagnostic codes relating to 
the lumbar spine under all applicable versions of the 
regulation.  However, the claims folder contains no medical 
evidence indicating that the Veteran's low back disability is 
manifested by symptoms other than those discussed above.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 5285-5291.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5291 (2003).

Additionally, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology warranted 
other than the currently assigned staged ratings from April 20, 
1994 to October 29, 2004.  As such, assignment of additional 
staged ratings is not warranted for this time period.  See Hart, 
supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 40 percent from April 20, 1994 to July 26, 2002, and in excess 
of 20 percent from July 27, 2002 to October 29, 2004, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

In excess of 40 percent from October 30, 2004 to the present

From October 30, 2004 to the present, the Veteran underwent VA 
spine examinations in October 2004 and September 2009 and a VA 
neurological examination in January 2005.

At his October 2004 VA spine examination, the Veteran complained 
of midline low back pain that he rated as a constant 8 out of 10.  
It was worsened with activity.  He also reported intermittent 
numbness and tingling on the plantar aspect of his left foot.  He 
indicated that he used a cane for balance and denied any 
incapacitating episodes in the previous 12 months and bowel or 
bladder dysfunction.  The examiner observed tenderness on 
palpation at the midline of the thoracic and thoracolumbar spine, 
as well as on the left lateral side.  He recorded range of motion 
measurements of 20 degrees of forward flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, 25 degrees 
of left lateral rotation, and 30 degrees of right lateral 
rotation.  

At the time of the January 2005 VA neurological examination, the 
Veteran complained of constant low back pain that occasionally 
radiates to the left hip and buttock area.  He rated the pain as 
a 6 to 7 out of 10, with relief to a 5 out of 10 with medication.  
He reported some numbness in his right leg with no weakness in 
either leg and no bowel or bladder changes.  The examiner noted 
that the Veteran had a normal sensory examination.  The only 
abnormalities noted on examination were some give away weakness 
upon movement of the lower extremities due to pain and mild 
difficulties with heel and toe walking.  The examiner concluded 
that the Veteran did not show any evidence of neuropathy or 
radiculopathy related to his low back disability.

Finally, the Veteran was afforded a VA examination for his low 
back disability in September 2009.  At that time, he complained 
of a constant and severe burning, shooting, and aching pain from 
the neck to the hips and radiating down both legs.  He also 
reported experiencing numbness, fatigue, decreased motion, 
stiffness, weakness, spasms, and an inability to walk more than a 
few yards.  The examiner noted that the Veteran experienced 
severe flare ups that lasted two to four weeks, but no 
incapacitating episodes.  The Veteran experienced approximately 
85 percent additional limitation of motion during flare ups.  The 
examiner observed stooped posture and antalgic gait with no 
abnormal spinal curvatures, including ankylosis.  He also noted 
that, although the Veteran subjectively complained of weakness 
and spasms, there were no objective signs of spasm, weakness, 
atrophy, or tenderness.  He did observe, however, guarding and 
pain with motion.  Motor, sensory, and reflex examinations were 
normal.  The examiner recorded range of motion measurements of 
4 degrees of flexion, 5 degrees of extension, 4 degrees of 
lateral flexion bilaterally, and 0 degrees of lateral rotation 
bilaterally.  He noted that there was objective evidence of pain 
on active range of motion and with repetitive motion, but no 
additional limitation of motion after three repetitions.  X-rays 
of the lumbar spine showed mild degenerative changes consistent 
with age.  The examiner noted that the Veteran experienced 
functional limitation due to his low back disability, including 
mild effects on eating, moderate effects on bathing, dressing, 
toileting, and grooming, severe effects on chores, shopping, 
sports, and recreation, and the prevention of exercise and 
traveling.  The examiner diagnosed the Veteran with degenerative 
disc disease and lumbosacral spine strain.

In addition to the VA examination reports, the medical evidence 
from October 30, 2004 to the present includes private and VA 
treatment records relating to the low back.  These treatment 
records are consistent with the VA examinations from this time 
period.  Of significance, a January 2005 private MRI of the 
lumbar spine showed multilevel degenerative disc disease of the 
lumbar spine and mild neural foraminal narrowing at multiple 
levels.

The medical evidence of record does not establish that the 
Veteran's service-connected low back disability warrants more 
than a 40 percent disability rating under Diagnostic Code 5237 
from October 30, 2004 to the present.  In order to receive a 
higher 50 percent or 100 percent evaluation under the current 
General Rating Formula for Diseases and Injuries of the Spine, 
effective September 26, 2003, the Veteran would have to exhibit 
unfavorable ankylosis of the entire thoracolumbar spine or the 
entire spine.  There is no medical evidence of record indicating 
that the Veteran's spine is ankylosed in any way.  Notably, the 
most recent VA examination, in September 2009, specifically noted 
that the Veteran did not exhibit any cervical or thoracolumbar 
spine ankylosis.  Therefore, a rating in excess of 40 percent 
cannot be granted under the new regulation.

A rating in excess of 40 percent from October 30, 2004 to the 
present is also not warranted under the old regulation.  Under 
the previously assigned Diagnostic Code 5295, the Veteran's 
currently assigned 40 percent is the maximum schedular rating.  A 
rating in excess of 40 percent under another diagnostic code 
would require ankylosis of the lumbar spine (Diagnostic Code 
5289), ankylosis of the entire spine (Diagnostic Code 5286), or 
residuals of a fractured vertebra (Diagnostic Code 5285).  There 
is no medical evidence to indicate that the Veteran exhibits any 
of these symptoms.  As such, an increased rating cannot be 
granted for this time period under the old regulation.

Further, there is no indication that the Veteran experiences 
additional functional loss or limitation of motion due to factors 
such as pain, weakness, fatigability, or incoordination, or with 
repetitive use to warrant a higher rating under DeLuca.  The 
Veteran is at the highest schedular rating based on limitation of 
motion without ankylosis.  Thus, an increased rating for 
limitation of motion of the lumbar spine is not warranted under 
38 C.F.R. § 4.40 or 4.45.  See DeLuca, supra.

Additionally, as the medical evidence of record for this time 
period does not reflect that the Veteran experiences symptoms of 
intervertebral disc syndrome that are severe enough to be 
considered more than slight in nature, an increased rating cannot 
be assigned under Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

With regard to applying the revised criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, as 
noted above, there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes during this time period.  As such, an increased rating 
cannot be awarded.

There is also no medical evidence of record to support a separate 
rating for associated neurologic abnormalities under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).  Significantly, the January 2005 and 
September 2009 VA examiners indicated that the Veteran did not 
experience neuropathy or radiculopathy due to his low back 
disability.  Further, the Veteran has denied any bowel or bladder 
impairment.

The Board has reviewed the remaining diagnostic codes relating to 
the lumbar spine under all applicable versions of the 
regulation.  However, the claims folder contains no medical 
evidence indicating that the Veteran's low back disability is 
manifested by symptoms other than those discussed above.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 5285-5291.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5291 (2003).

Additionally, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology warranted 
staged ratings from October 30, 2004 to the present.  As such, 
assignment of additional staged ratings is not warranted for this 
time period.  See Hart, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 40 percent from October 30, 2004 to the present, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected low back 
disability, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned 20 percent 
and 40 percent disability ratings under Diagnostic Codes 5237, 
5292, and 5295 contemplate his level of symptomatology.  
Specifically, the criteria account for all limitation of motion 
and any symptoms related to lumbosacral strain.  The Veteran's 
complaints of pain, limited range of motion due to pain, and 
functional limitation are also adequately contemplated by the 
rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately 
contemplate any functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of the joint.  
As the Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating of 40 percent for lumbosacral 
strain with spondylosis and lumbar stenosis, from April 20, 1994 
to July 26, 2002, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for 
lumbosacral strain with spondylosis and lumbar stenosis, from 
July 27, 2002 to October 29, 2004, is denied.

Entitlement to a disability rating in excess of 40 percent for 
lumbosacral strain with spondylosis and lumbar stenosis, from 
October 30, 2004 to the present, is denied.


REMAND

With regard to the Veteran's claim of entitlement to TDIU, in 
Rice v. Shinseki, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
See Rice, supra.  A January 2007 VA examination stated that the 
Veteran was unemployable due to his back and foot problems.  
Although a subsequent September 2009 VA examination stated that 
the Veteran was unemployed due to age or duration of work, the 
Board finds the January 2007 VA examiner's conclusion sufficient 
to raise the issue of entitlement to TDIU.   Therefore, the issue 
of TDIU is raised by the record and it is properly before the 
Board.  A review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran is currently unemployed.  One 
VA examiner has determined that his unemployment is due to his 
service-connected disabilities, while another has determined it 
is secondary to his age and duration of work.  While the Veteran 
has been afforded previous VA examinations, an opinion as to the 
effect of his service-connected disabilities on his employability 
has not been rendered.  The Board finds that the Veteran should 
be afforded an appropriate VA examination to determine whether he 
is unable to secure or maintain substantially gainful employment 
as a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since September 2006.

2.  The Veteran must be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
on his employability. The examiner should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran is unable 
to secure or maintain substantially gainful 
employment solely as a result of his service-
connected disabilities.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein, and 
the examination report must reflect that such 
a review was conducted.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should be 
provided for any opinion offered.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim of entitlement to TDIU should be 
adjudicated.  If the claim remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


